WHITAKER, Judge
(dissenting).
In Rex Trailer Co., Inc., v. United States, 350 U.S. 148, 76 S.Ct. 219, the Supreme Court held that the amounts recoverable under a statute similar to the False Claims Act, supra, were recoverable not as a penalty but as damages, the amount of which had been predetermined. Hence, the amount claimed does not come within the terms of section 57 of the Bankruptcy Act, supra, which speaks only of amounts due “as a penalty or forfeiture.”
Or if the amount the United States is entitled to recover be a penalty or forfeiture it is still recoverable to the extent of the pecuniary loss sustained. That pecuniary loss has already been determined ; it is the amount stated in the Act.
So, taking either road, we come out at the same place: The defendant is entitled to recover the amounts set out in the Act.
On the question of whether the Government was entitled to demand from the contractor the raw material and unfinished goods on hand when it knew it would forfeit the contractor’s claim for their value, I should like to reserve opinion until I know all the facts.
I dissent for the foregoing reasons.
LARAMORE, Judge, joins in the foregoing dissent.